DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2021 has been entered.

Restriction/ Election

As mentioned in the previous office action, all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, and the restriction requirement as set forth in the Office action mailed on 03/19/2021 has been withdrawn. 

Status of Rejections 

The previous rejections of claims 14 and 15 under 35 USC 101 are moot in view of cancellation of the claims by the applicants.  

Claim Objections 

Claims 1 and 12 are objected to because of the following informalities: Appropriate correction is required. 

Regarding claim 1, lines 15-16, “a elongated” should be amended to -- an elongated --.  

Regarding claim 12, lines 1-2, “characterized in excess fluid” should be amended to -- characterized in that excess fluid --, or – wherein excess fluid --.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Regarding claim 4, the meaning of the term “protrusion” in the limitation “a protrusion (13) of the fluid guide (12) ends in the nozzle (14) for attaining the Venturi effect” is unclear, because it is unclear if it just an extension of the fluid guide (12) which ends in the nozzle (14), if it is required to have a specific shape, or it is something else.

Regarding claim 10, lines 1-2, it is unclear if the terms “fluid” and “fluid medium” have same or different meaning.

Further, line 19, the claim recites the limitation “the first and second electrodes are insulated electrically in fluid-tight fashion from one another.” The specification states that the term "fluid-tight" will be understood to mean that the electrical insulation does not come into contact with the fluid medium and takes place outside the reaction chamber (see paragraph 0037). It is unclear how an electrical insulation placed outside the reaction chamber can serve its intended purpose of insulating electrodes which are not outside the reaction chamber.

Regarding claim 12, line 2, the meaning of the term “excess fluid medium” is unclear, because there is no guidance in the disclosure about its meaning. 



Regarding claim 13, it is unclear if “intensity of voltage” is same as or different from “voltage.”

Regarding claim 16, lines 11-12, the meaning of the term “geometrically ascendingly” in the limitation “a geometrically ascendingly shaped fluid guide (12)” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Further, it is unclear if the terms “fluid” and “fluid medium” have same or different meaning.

Further, lines 20-21, with respect to the limitation "the first and the second electrodes being electrically insulated from one another in fluid-tight fashion,” the specification states that the term "fluid-tight" will be understood to mean that the electrical insulation does not come into contact with the fluid medium and takes place outside the reaction chamber (see paragraph 0037). It is unclear how an electrical insulation placed outside the reaction chamber can serve its intended purpose of insulating electrodes which are not outside the reaction chamber.

Further, the claim recites in lines 18-20 that the fluid guide of the reactor facility (1) is embodied as a second electrode, and recites in lines 22-23 that at least a part of the inner walls and/or the fluid guide (12), is embodied as the second electrode. It is unclear 

Further, since the element “at least one volume of fluid” has been introduced in line 25, subsequent mention of the element must be preceded by a definite article, such as “the" or “said” to avoid ambiguity that elements recited a second time are same or different. 

Further, 2nd last limitation, the meaning of the limitation “which motion is oriented to the lower part of the reaction chamber” is unclear, because it is unclear if it includes upward motion in the lower part of the reaction chamber.

Claims 3-9 are rejected, because they also depend from the rejected claim 1. 

Claims 11-13 are rejected, because they also depend from the rejected claim 10. 

Allowable Subject Matter 

Claims 1, 3-13, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 1 and 16 as a whole, including the limitation that the outlet pipe (7) is embodied at least partially as the first electrode, and that at least a part of the inner walls, in contact with fluid, of the housing (3, 4), and/or the fluid guide (12), is embodied as the second electrode, or vice versa.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795